ORIGINAL                                                                                07/02/2020



                                                                                    Case Number: DA 18-0499
            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  No. DA 18-0499

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                              FILED
 SCOTT STEVEN FJELSTED,                                                 JUL 0 2 2020
                                                                      Bovven Greenvvood
                                                                    Clerk of Suprerne Court
                                                                       State of Montana
              Defendant and Appellant.


                                        ORDER


       Upon consideration of Appellee's motion for a 30-day extension oftime,

 and good cause appearing therefor,

       IT IS HEREBY ORDERED that Appellee is granted an extension oftime

 to and including August 5, 2020, within which to prepare, serve, and file the

 State's response.

       DATED this 2nd day ofJuly, 2020.




                                              Chief Justice